PER CURIAM.
In this case plaintiff alleged that defendant was indebted to plaintiff’s assignors for logging equipment *329furnished to defendant by plaintiff’s assignors. Defendant denied the indebtedness and claimed he was engaged with the alleged creditor in a joint venture. The case was tried to the court without a jury. The trial court found for plaintiff. Defendant appeals.
The evidence clearly supports the trial court’s finding that a joint venture had not existed. There is nothing further for us to decide. This appeal is without merit. Affirmed.